Title: To George Washington from Brigadier General William Smallwood, 13 April 1778
From: Smallwood, William
To: Washington, George

 

Dear Sir,
Wilmington [Del.] April 13th 1778

I was favor’d with yours of Yesterdays Date, & your Orders shall be strictly complied with respecting the choice of Officers and Men who may be best qualified to execute the Service you have in view.
I have no Baggage or Stores here but such as cou’d readily move in the Regimental Waggons at half an hours warning with the Troops—but if you view our Detention here necessary, ’till the Stores and Baggage lodged at Faggs Manor, and Nottingham are removed, to some place of greater Security (which certainly will be proper) it will be some Days before that can be effected, The Sick and Hospital Stores at Newport, and those under Inoculation with their Stores about two Miles back from this, will require a removal, and also about 200 Cask of Biscuit which our Bakers in this Division have baked, this Step I judged proper to adopt from the great quantity of Flour lodged in this Neighbourhood, & the Service the Biscuit will be of on sudden excursions, & much more might have been baked, cou’d Waggons have been procured to bring in the Flour, and remove the Bread which as it has been baked, has been lodged at one Millers Mills—I shall immediately proceed on the removal (with all possible dispatch) of the Sick &c. to Nottingham, the Stores to the most remote part of Octorara Creek on the Susquehannah, where our Tents & heavy Baggage were lodged, from whence the Waggons will be ordered up with our Tents & such Baggage as may be necessary for the ensueing Campaign, after the removal is compleated—The Tents, Marques and such part of the Quarter Masters Stores as were lodged at Faggs Manor, captured in the Brig Symetry, I shall forward to General Greene as I imagine the Army will want them, shou’d the above Measures appear Exceptionable, or Circumstances shou’d require the immediate March of the Division, without waiting to cover the Removal of the Stores, your further Orders can be put in execution in half an Hour after they are received—but if we wait till the Stores are moved I am afraid it will take the best part of the Week, from our Force in Waggons & the difficulty of procuring More.
Yesterday Morning 50 Men from a Frigate and Sloop landed at one Porters below Newcastle 6 Miles, and were getting Grain & Stock off, I detatched a Party and all the Waggons to be had—(except such as are always held ready for a sudden Move) with Orders to remove the Grain to Christiana Bridge wch is within three or four Miles, this Man has 1000 Bushells of Corn, & 2000 of Wheat lying on the Shore, which he has had repeated Orders to move, but hitherto to no Purpose, & The Grain will be moved Tomorrow & I have ordered the Party to burn his Hay if he does not also move it—these Waggons will be a draw back to

the Object in View but as they were at this Duty Yesterday I thought it best not to order them off till Tomorrow—when I expect it will be finished—We have drew latterly chief of our Supplies from that part of the Country to Christiana from whence they are brought down in one of the Captured Sloops—this Measure I judged best as the Stores & Forage in that part lye most exposed to the depredations of the Enemy—As you seem to recommend a Circular March to avoid a possibility of being intercepted I don’t know but I shall touch at Fags Manor in my way up—but shall submit this to further Inquiry.
50 Sail have passed up within this two Days 30 of which are Transport Ships & Brigs the remainder Sloops &c. which seem to be loaded the Transports are light and appear to have no Troops on Board they passed up under Convoy of a 64 & a Frigate in haste remain with sincere Regard Your Excellencys most Obedt & very Hbl⟨e Servt⟩

W. Smallw⟨ood⟩

